Citation Nr: 1708509	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-50 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 





INTRODUCTION


The Veteran had active service in the United States Navy from September 1980 to February 1995.  Subsequently, he served in the Virginia Army National Guard from 1999 to 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2013 and April 2016, the Board remanded the appeal for further development.  


FINDING OF FACT

The Veteran's service connected disabilities have rendered him unable to obtain and retain substantially gainful employment for the entire appeal period.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran's service-connected disabilities are rated as follows: degenerative disc disease of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Consequently, the Veteran's combined service-connected rating is 50 percent, even with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  Entitlement to TDIU, however, may been granted on an extraschedular basis when it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Board has been presented with positive and negative evidence regarding the impact the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful.  To that end, the evidence of record shows that the Veteran has a four-year Bachelor's degree in Sociology and Psychology.  He, however, worked as an aircraft electrician from 1980 to 2006 in the Navy and in the Virginia Army National Guard.  He has also worked for a short time as a teacher's aide, a provisional teacher, and a circuit board inspector. 

A Virginia Army National Guard Memorandum dated in November 2006 reveals the Veteran's deteriorated condition from his lumbar spine and radiculopathy prevented him from performing his duties as an aircraft electrician, even with reasonable accommodations.  He had difficulty climbing, stooping, standing, bending, stretching, lifting, and working in tiring and uncomfortable positions.  Shortly thereafter, the Veteran was discharged from the Virginia Army National Guard due to physical disability in December 2006.  

In a March 2008 VA examination, a VA nurse practitioner opined the Veteran could not do any type of physical labor, and that his fatigue and pain level would also interfere with him performing a sedentary job, such as sitting at a desk answering phones.  Furthermore, a VA kinesiotherapy consult with a functional exercise evaluation dated in February 2009 assessed that the Veteran did not meet the industry standard necessary to return to his usual and customary work as an electrician.  The current work capacity displayed for the Veteran was "at the less than sedentary work level."  His severe low back pain reported limited activity "at a very low work level."  Finally, two separate physician affidavits dated in March 2009 and a County of Henrico Certificate of Disability dated in May 2009 indicated that the Veteran was 100 percent permanently and totally disabled and unable to engage in any substantial, gainful activity.

In contrast, a June 2009 Social Security Administration (SSA) decision found that the Veteran was not disabled or restricted from performing sedentary employment, given his level of education and abilities, from his medical disabilities to include his lumbar spine.

The December 2009 VA examiner noted that the Veteran was an airplane electrician but he was unemployed due to medical problems.  In December 2013, however, the VA board certified occupational physician with expertise in the diagnosis, treatment, and disability related to a wide array of musculoskeletal conditions including those of the spine, opined that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected disabilities were sufficient by themselves to preclude him from obtaining or maintaining any form of substantial gainful employment consistent with his education and occupational background.  

The December 2013 VA examiner reasoned that, based on current history and examination, the Veteran did have a chronic degenerative disc and joint disease of the lumbar spine with radiculopathy.  As such, some degree of functional limitation is not unreasonable to expect, though some individuals with these diagnoses do manage to continue working without restrictions.  As pain is subjective and varies from person to person, however, pain was the limiting factor he stated.  In the Veteran's case, heavy lifting, repetitive tasks requiring bending/twisting/turning at the waist or repetitive lifting, and prolonged standing and/or walking were reasonably expected to be problematic for the Veteran given his current back pathology and his level of deconditioning from avoiding physical activity.  That said, the VA examiner found that there were no limitations against sedentary employment or employment that would offer the Veteran work within the above described limitations.  Such a level of employment, he found, would be consistent with the Veteran's level of education.

Furthermore, the November 2013 examiner stated that, while the Veteran reported that his primary care provider Dr. W said he was unable to work, review of treatment records failed to reveal any documentation which corroborated this claim.   Rather, the record showed that Dr. W reported that the Veteran said he was unable to work.  Additionally, the VA examiner noted that the Veteran expressed his opinion that his medications had limiting side effects and that he took narcotic pain medication.  There was no evidence, however, of somnolence or drowsiness on examination that day he found and no evidence in the record that the Veteran had a problem with somnolence or drowsiness related to his narcotic pain medication use.  

The Board also notes that in July 2016 the Acting Director of Compensation Service found that the totality of evidence did not warrant extra-schedular entitlement to TDIU due solely to the service connected conditions nor was there any evidence that the rating schedule had been shown to be impractical or that there was any collective impact.  It was determined that "the Veteran has multiple non-service-connected diagnoses that have not been differentiated from the service-connected disabilities, which clouds any reasoning as to the cause of unemployability pursuant to Cathell v. Brown."  Therefore, he found that since no service-connected disabilities were identified individually or collectively, as the sole reason for the Veteran's unemployability (Blackburn v. Brown) entitlement to extra-schedular TDIU was not warranted.

The Board has weighed the positive and negative evidence of record, and in resolving reasonable doubt, the Board finds in favor of the claim.  In making this determination, the Board notes that although the Veteran is college educated and may be capable of sedentary employment, the Veteran's ability to perform the job for which he is trained and skilled is severely limited by his service-connected disabilities.  As shown by the record, he worked as an aircraft electrician for over 25 years but had to stop because his service-connected lumbar spine and radiculopathy prevented him from performing his duties as an aircraft electrician even with reasonable accommodations.  It is shown that he has difficulty climbing, stooping, standing, bending, stretching, and lifting which are necessary for the position that he trained and skilled to perform.  

The Veteran's testimony that his use of narcotic medications caused some interference with employability is credible, as the Veteran is clearly competent to report medication side effects.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  Furthermore, a VA nurse practitioner described the Veteran's fatigue and pain level as interfering with a sedentary job, such as sitting at a desk answering phones, and a VA kinesiotherapy consult resulted in opinion that the Veteran's current work capacity was "at the less than sedentary work level."

Given the evidence discussed in the VA compensation examinations, the VA treatment records and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.

Stated differently, there is nothing in this record that establishes that the appellant could return to a substantially gainful occupation for which he is skilled and trained.  Furthermore, it is the service-connected disabilities that preclude such substantially gainful employment.  The Board is cognizant of the opinion set forth by the Director of C&P which stated that "the Veteran has multiple non-service-connected diagnoses that have not been differentiated from the service-connected disabilities, which clouds any reasoning as to the cause of unemployability pursuant to Cathell v. Brown."  In Cathell, the Court vacated a Board denial of TDIU when it failed to provide an analysis of the current degree of unemployability attributable to the service-connected condition as compared to the degree of unemployability attributable to the nonservice-connected conditions.  Cathell v. Brown, 8 Vet. App. 539, 545 (1996).  When a differentiation cannot be made, the Board must attribute the unemployability effects to service-connected cause.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board is not bound by the opinion of the Director C&P.  Wages v. Shinseki, 27 Vet. App. 233 (2015).  As such, the Board concludes that the criteria for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) are met and the benefit sought on appeal is granted.


ORDER

Entitlement to TDIU, on an extraschedular basis under 38 C.F.R. § 4.16(b) is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


